Name: Commission Regulation (EEC) No 2182/91 of 24 July 1991 amending Regulation (EEC) No 3105/88 laying down detailed rules for applying compulsory distillation provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  food technology
 Date Published: nan

 Avis juridique important|31991R2182Commission Regulation (EEC) No 2182/91 of 24 July 1991 amending Regulation (EEC) No 3105/88 laying down detailed rules for applying compulsory distillation provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 Official Journal L 202 , 25/07/1991 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 38 P. 0074 Swedish special edition: Chapter 3 Volume 38 P. 0074 COMMISSION REGULATION (EEC) No 2182/91 of 24 July 1991 amending Regulation (EEC) No 3105/88 laying down detailed rules for applying compulsory distillation provided for in Articles 35 and 36 of Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1) as last amended by Regulation (EEC) No 1734/91 (2), and in particular Articles 35 (8) and 36 (6) thereof, Whereas Article 6 of Commission Regulation (EEC) No 3105/88 (3), as last amended by Commission Regulation (EEC) No 2425/90 (4), sets a higher level as from the 1991/92 marketing year the percentage moisture content for wine less on delivery to the distillery; whereas the current situation in this regard, which varies considerably owing to the different technologies used, precludes the setting of a limit in the near future; Whereas the consequences of exceeding certain time limits should be specified in a uniform manner for all distillation measures in the wine sector; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3105/88 is hereby amended as follows: 1. Article 6 (3) is deleted. 2. The fourth subparagraph of Article 11 (3) and the whole of Article 11 (5) are deleted. 3. The third subparagraph of Article 13 (2) is deleted. 4. The third subparagraph of Article 15 (6) is deleted. 5. The following paragraph is inserted in Article 16. 1a. Where a distiller does not fulfil his obligations within the time limits, the aid shall be reduced as follows: (a) with regard to the payment of the buying-in price to the producer in accordance with Article 10 (2), the aid shall be reduced by 1 % for each day's delay for a period of one month. After one month, no further aid shall be paid; (b) with regard to: - the provision of proof of payment of the buying-in price in accordance with Article 11 (3), - the submission of the application for aid in accordance with Article 11 (2) and Article 15 (5), - the delivery of the alcohol, in accordance with Article 13 (1), the aid shall be reduced by 0,5 % for each day's delay for a period of two months. At the end of the two-month period, no further aid shall be paid; (c) with regard to: - the forwarding of a statement of the quantities distilled and the products obtained, in accordance with Article 12 (4), - the forwarding of a statement of quantities delivered for fortification, in accordance with Article 15 (4), the aid shall be reduced by 0,1 % for each day's delay. If an advance has been granted, the security shall be released in proportion to the amount of aid actually due. When aid is not due, the security shall be forfeit.' Article 2 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 277, 8. 10. 1988, p. 21. (4) OJ No L 228, 22. 8. 1990, p. 8.